          Case 3:20-cv-00084-CAR Document 7 Filed 08/06/20 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

ZACHARY DARNELL BENNETT,          )
                                  )
           Plaintiff,             )
                                  )
     v.                           )                       CV 120-108
                                  )
PILGRIMS PRIDE and BUCKLEY AND    )
BEAL, LLP,                        )
                                  )
           Defendants.            )
                             _________

                                         ORDER
                                         _________

       Because the venue provisions of 42 U.S.C. § 2000e-5(f)(3) set forth the exclusive

venue for Title VII claims, the only proper venue for Plaintiff’s claims is the Middle District

of Georgia, Athens Division, where Plaintiff’s employment records are likely held and the

alleged adverse employment action occurred. See Pinson v. Rumsfeld, 192 Fed. App’x 811,

817 (11th Cir. 2006) (per curiam) (“The venue provisions of § 2000e-5(f)(3) were intended

to be the exclusive venue provisions for Title VII employment discrimination actions . . . .”)

(citation omitted).   Therefore, the Court VACATES its Order dated August 4, 2020,

TRANSFERS this action to the Middle District of Georgia, Athens Division, and

DIRECTS the Clerk to forward the file to that District.

       SO ORDERED this 6th day of August, 2020, at Augusta, Georgia.
